Exhibit 23.3 Consent of Independent Accountants We hereby consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form No. S-3 of PLX Technology, Inc., of our report dated February 26, 2009, relating to the consolidated financial statements of Oxford Semiconductor, Inc., which appears in the Current Report on Form 8-K/A of PLX Technology, Inc., dated March 18, 2009.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP San Jose, California
